      Case 2:18-cv-00467-TS-BCW Document 45 Filed 03/05/19 Page 1 of 3




Catherine L. Brabson (#6500)
Allison Parks (#16219)
SALT LAKE CITY CORPORATION
P.O. Box 145478
451 South State Street, Suite 505A
Salt Lake City, UT 84114-5478
Telephone: (801) 535-7788
Facsimile: (801) 535-7640
Catherine.Brabson@slcgov.com
Allison.Parks@slcgov.com

Attorneys for Defendants Salt Lake City, Jackie Biskupski, Margaret Plane, Erin Mendenhall,
Chris Wharton, Brian Fullmer, Ralph Becker, Chris Burbank, Stan Penfold, Yolanda Francisco-
Nez, and Matthew Rojas


                   IN THE UNITED STATES DISTRICT COURT
              IN AND FOR THE STATE OF UTAH, CENTRAL DIVISION


 AARON J. JOHNSON,                                   DEFENDANTS’ NOTICE OF
                                                     SUPPLEMENTAL AUTHORITY
               Plaintiff,

        vs.

 SALT LAKE CITY, a municipal corporation;            Case No. 2:18-cv-00467
 JACKIE BISKUPSKI, individually and as
 Mayor; MARGARET PLANE, individually                 Judge Ted Stewart
 and as Legal Director; ERIN MENDENHALL,
 individually and as 5th District City Councilor     Magistrate Brooke C. Wells
 and Council Chair; CHRIS WHARTON,
 individually and as 3rd District Councilor and
 Council Co-Chair; BRIAN FULLMER,
 individually and as assistant to Chris Wharton;
 RALPH BECKER, individually and as former
 Salt Lake City Mayor; CHRIS BURBANK,
 individually and as former Salt Lake City Chief
 of Police; STAN PENFOLD, individually and
 as former 3rd District Councilor; YOLANDA
 FRANCISCO-NEZ, individually and as
 director for Salt Lake City Mayor’s Office of
 Diversity & Human Rights; MATTHEW
 ROJAS, individually and as Director of
         Case 2:18-cv-00467-TS-BCW Document 45 Filed 03/05/19 Page 2 of 3




    Communications for the Mayor’s Office; and
    DOES 1 through 10,

                 Defendants.


         Defendants Salt Lake City Corporation, Jackie Biskupski, Margaret Plane, Erin

Mendenhall, Chris Wharton, Brian Fullmer, Ralph Becker, Chris Burbank, Stan Penfold,

Yolanda Francisco-Nez, and Matthew Rojas (collectively, “Defendants”) give notice of the

recently issued report and recommendation dismissing in-part plaintiff’s amended complaint in

Johnson v. Cox, et al, case no. 2:18-cv-29-RJS-DBP (D. Utah, Feb 1, 2019). 1

         This report and recommendation is relevant to arguments made in Defendants’ pending

Motion to Dismiss (“Motion”). 2 Defendants’ Motion argues that Plaintiff Aaron Johnson’s

Amended Complaint should be dismissed because, at 135 pages and 558 paragraphs, it is

unnecessarily verbose and confusing, and fails to comply with the short and plain pleading

standard under Rule 8. 3 Similarly, in Johnson v. Cox, defendants argued that plaintiff’s 91-page

357-paragraph complaint is long, rambling, confusing and fails to meet the Rule 8 pleading

standard. 4 Agreeing with the defendants, Magistrate Judge Pead recommended dismissal of

plaintiff’s amended complaint under this basis alone. 5 There is no order approving or adopting




1
  R. & R., Case No. 2:18-cv-29-RJS-DBP, Feb. 1, 2019, ECF No. 96.
2
  Defs.’ Mot. to Dismiss for Failure to State a Claim and Mem. in Supp., Oct. 26, 2018, ECF No.
33; see also Defs.’ Reply Mem. in Supp. of Mot. to Dismiss, Dec. 19, 2018, ECF No. 38.
3
  Defs.’ Mot. to Dismiss, 6-10; Defs.’ Reply at 3-5.
4
  R & R. at 11.
5
  R. & R. at 11-12. The court also addressed the merits of plaintiff’s claims, as the court
understood them. Id. at 12-29.


                                                 2
        Case 2:18-cv-00467-TS-BCW Document 45 Filed 03/05/19 Page 3 of 3




the report and recommendation because shortly after the report and recommendation was issued,

plaintiff filed a motion requesting the court dismiss his case without prejudice. 6

        DATED this 5th day of March, 2019.

                                                       /s/ Allison Parks
                                                      ALLISON PARKS
                                                      CATHERINE L. BRABSON
                                                      Attorneys for Defendants Salt Lake City,
                                                      Jackie Biskupski, Margaret Plane, Erin
                                                      Mendenhall, Chris Wharton, Brian Fullmer,
                                                      Ralph Becker, Chris Burbank, Stan Penfold,
                                                      Yolanda Francisco-Nez, and Matthew Rojas




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 5th day of March, 2019, a true and correct copy of the
DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY was electronically filed
with the Clerk of the Court, and a copy was further sent by email and U.S. Mail, postage prepaid,
to:

Aaron Johnson
646 West 500 North
Salt Lake City, UT 84116
pentasys@msn.com

                                                        /s/ Lindsay Ross


HB #76095




6
 Pl.’s Mot. for Dismissal of Action Without Prejudice Pursuant to FRCP 41(a)(1)(A)(i), Case
No. 2:18-cv-29-RJS-DBP, Feb. 14, 2019, ECF No. 97.


                                                  3
